Affirmed and Memorandum Opinion filed February 10, 2005








Affirmed and Memorandum Opinion filed February 10,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00236-CR
____________
 
LOUIS GARDNER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 212th District
Court
Galveston County,
Texas
Trial Court Cause No.
01CR0390
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a plea of guilty to the offense of delivery
of a controlled substance, namely cocaine. 
In accordance with the plea agreement, the trial court placed appellant
on five years of community supervision. 
The State subsequently moved to revoke the community supervision.  Appellant pled true to the stipulations of
evidence.  On February 13, 2004, the
trial court signed a judgment, sentencing appellant to confinement for two
years in the State Jail Division of the Texas Department of Criminal Justice.[1]  Appellant filed a pro se notice of appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further,
we find no reversible error in the record. 
A discussion of the brief would add nothing to the jurisprudence of the
state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 10, 2005.
Panel consists of Justices
Anderson, Hudson, and Frost.  
Do Not Publish C Tex. R. App. P. 47.2(b).




[1]  The judgment
indicates that sentence was imposed on December 16, 2003.